Per Curiam.
The only question presented by this appeal is whether the trial court erred in refusing to give eight jury instructions requested by the defendant and in giving, instead, two instructions requested by the State relating to the degree of resistance required of the prose-cutrix in a rape case. Appellant’s brief fails to comply with Rule 3(b) (5) of this court which contains the following requirement:
When the point [on which appellant intends to reply] involves the charge of the court, there shall be set out *2the specific words of the part referred to, whether it be instructions given or refused, together with the objections urged at the trial.
Ernest Y. Yamane (Bieoy & Y amane of counsel) for defendant-appellant.
Thomas P. Young, Deputy Prosecuting Attorney {Barry Chung, Prosecuting Attorney, with him on the brief) for plaintiff-appellee.
Such failure on the part of appellant’s counsel imposes an unwarranted burden on this court which would justify our dismissing the appeal and censuring appellant’s counsel. However, to avoid a subsequent hearing at which the competence of counsel might be an issue, we have examined the jury instructions given and refused, together with the objections urged at the trial, and we find no reversible error.
Affirmed.